
	

114 HRES 44 IH: Amending the Rules of the House of Representatives to permit Delegates and the Resident Commissioner to the Congress to cast votes in the Committee of the Whole House on the state of the Union.
U.S. House of Representatives
2015-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 44
		IN THE HOUSE OF REPRESENTATIVES
		
			January 22, 2015
			Mr. Hoyer submitted the following resolution; which was referred to the Committee on Rules
		
		RESOLUTION
		Amending the Rules of the House of Representatives to permit Delegates and the Resident
			 Commissioner to the Congress to cast votes in the Committee of the Whole
			 House on the state of the Union.
	
	
		1.Voting by Delegates and Resident Commissioner in Committee of the Whole
 (a)Permitting Votes To be CastClause 3(a) of rule III of the Rules of the House of Representatives is amended by inserting before the first sentence the following: In a Committee of the Whole House on the state of the Union, each Delegate and the Resident Commissioner shall possess the same powers and privileges as Members of the House..
 (b)Appointment of ChairThe first sentence of clause 1 of rule XVIII of the Rules of the House of Representatives is amended by striking Member and inserting Member, Delegate, or the Resident Commissioner.
 (c)Repeating of Certain VotesClause 6 of rule XVIII of the Rules of the House of Representatives is amended by adding at the end the following new paragraph:
				
 (h)Whenever a recorded vote on any question has been decided by a margin within which the votes cast by the Delegates and the Resident Commissioner have been decisive, the Committee of the Whole shall rise and the Speaker shall put such question de novo without intervening motion. Upon the announcement of the vote on that question, the Committee of the Whole shall resume its sitting without intervening motion..
			
